DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 01/22/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claims 1, 3-6, 8-9 and 14 are objected to because of the following informalities:
- Claim 1 states “a support structure for supporting”.  Should be written as “a support structure configured for supporting”.
- Claim 1 states “a processor for determining”.  Should be written as “a processor configured for determining”.
 - There are various instances throughout claims 1, 3-6, 8-9 and 14 that states “triaxial accelerometers” and/or “triaxial accelerometer”.  It should be written as “MEMS triaxial accelerometers” and/or “MEMS triaxial accelerometer”.

  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1-7 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 17 of U.S. Patent No. 9,551,730. Although the claims at issue are not identical, they are not patentably distinct from each other because eventhough the claims of the instant application are not identical to the claims of US 9,551,730, the claims of the instant application is not patentably distinct from the claims of US 9,551,730 because claims 1-7 and 14 are anticipated by claims 1-17 and 17 of U.S. Patent No. 9,551,730.

US 16/745,317
US 9,551,730
Claim 1:  An accelerometer arrangement for determining accelerations along three orthogonal axes during an operation that exposes the accelerometer arrangement to a mechanical shock and vibration 


a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three orthogonally arranged accelerometer sensing axes including a pair of in-plane sensing axes and a normal sensing axis such that the normal sensing axis is subject to a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes;
a support structure for supporting the first and second triaxial accelerometers such that the normal sensing axis of the first triaxial accelerometer is at least generally orthogonal to the normal sensing axis of the second triaxial accelerometer;
a support structure configured to support the first and second triaxial accelerometers such that the normal sensing axis of the first triaxial accelerometer is at least generally orthogonal to the normal sensing axis of the second triaxial accelerometer;
and a processor for determining the accelerations along said three orthogonal 


Claim 2: The accelerometer arrangement of claim 1 supported within a transmitter that is carried by the inground tool.
Claim 1: An accelerometer arrangement for determining accelerations along three orthogonal axes during an operation that exposes the accelerometer arrangement to a mechanical shock and vibration environment, said accelerometer arrangement comprising: a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three orthogonally arranged accelerometer sensing axes including a pair of in-plane sensing axes and a normal sensing axis with the normal sensing axis having a higher rate of failure responsive to mechanical shock and 

Claim 2: The accelerometer arrangement of claim 1 supported within a transmitter.

Claim 3: The accelerometer arrangement of claim 2 wherein the transmitter includes an elongation axis and wherein one sensing axis of the first triaxial accelerometer and another sensing axis of 

an inground tool along three orthogonal axes during an inground operation when 
supported within a transmitter that is carried by the inground tool which inground operation exposes the accelerometer arrangement to a mechanical shock 
and vibration environment, and the transmitter includes an elongation axis, 
said accelerometer arrangement comprising: a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three orthogonally arranged 
vibration than the in-plane sensing axes;  a support structure configured to 
support the first and second triaxial accelerometers such that the normal 
sensing axis of the first triaxial accelerometer is at least generally 
orthogonal to the normal sensing axis of the second triaxial accelerometer and 
one sensing axis of the first triaxial accelerometer and another sensing axis 
of the second triaxial accelerometer are at least generally parallel to the 
elongation axis;  and a processor configured to determine the accelerations 
along said three orthogonal axes based on a combination of sensing axis outputs 
from the first and second triaxial accelerometers without using normal 

Claim 4: The accelerometer arrangement of claim 2 wherein at least one in-plane 
sensing axis of the first and second 
triaxial accelerometers is arranged for sensing a pitch orientation of the 
transmitter.
Claim 5: The accelerometer arrangement of claim 2 wherein the pair of in-plane sensing axes of one of the first and second tri-axial accelerometers is supported for detecting a roll orientation of the transmitter.
Claim 5: The accelerometer arrangement of claim 2 wherein the pair of in-plane 
sensing axes of one of the first and second tri-axial accelerometers is 
supported for detecting a roll orientation of the transmitter.
Claim 6: The accelerometer arrangement of claim 1 wherein said support structure includes a first printed circuit board that supports the first triaxial accelerometer and a second printed circuit board that supports the second triaxial accelerometer.
Claim 6: The accelerometer arrangement of claim 1 wherein said support structure 
includes a first printed circuit board that supports the first triaxial accelerometer and a second printed circuit board that supports the second 
triaxial accelerometer.


Claim 7: The accelerometer arrangement of claim 6 wherein the second printed 
circuit board is supported by the first printed circuit board at least generally orthogonal thereto.
Claim 14: A method for determining accelerations along three orthogonal axes during an operation that exposes an accelerometer arrangement to a mechanical shock and vibration environment, said method comprising:

 
supporting a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three orthogonally arranged accelerometer sensing axes including a pair of in-plane sensing axes and a normal sensing axis with the normal sensing axis having a higher rate of failure responsive to mechanical shock and 


 determining the accelerations along said three orthogonal axes based on a combination of sensing axis outputs from the first and second triaxial accelerometers without using the normal sensing axis output of each of the first and second triaxial accelerometers.


arrangement to a mechanical shock and vibration environment, said method 
comprising: 

supporting a first MEMS triaxial accelerometer and a second MEMS 
triaxial accelerometer, each of which includes a set of three orthogonally 
arranged accelerometer sensing axes including a pair of in-plane sensing axes 
and a normal sensing axis such that the normal sensing axis is subject to a 

in-plane sensing axes, to arrange the normal sensing axis of the first triaxial 
accelerometer at least generally orthogonal to the normal sensing axis of the 
second triaxial accelerometer;  and 

determining the accelerations along said 
three orthogonal axes based on a combination of sensing axis outputs from the first and second triaxial accelerometers without using normal sensing axis 
outputs of each of the first and second triaxial accelerometers.






Note: The preamble of claim 1 of the application 16/745,317 is broader than the preamble of claim 1 of the US Patent 9,551,730.



Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-6 of U.S. Patent No. 9,983,227. Although the claims at issue are not identical, they are not patentably distinct from each other because eventhough the claims of the instant application are not identical to the claims of US 9,983,227, the claims of the instant application is not patentably distinct from the claims of US 9,983,227 because claims 1-5 would have been obvious over claims 1-3 and 5-6 of U.S. Patent No. 9,983,227.

16/745317
US 9,983,227
Claim 1: An accelerometer arrangement for determining accelerations along three orthogonal axes during an operation that exposes the accelerometer arrangement to a mechanical shock and vibration environment, said accelerometer arrangement comprising: 



a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three 

a support structure for supporting the first and second triaxial accelerometers such that the normal sensing axis of the first triaxial accelerometer is at least generally orthogonal to the normal sensing axis of the second triaxial accelerometer; and


 a processor for determining the accelerations along said three orthogonal axes based on a combination of sensing axis outputs from the first and second triaxial accelerometers without using the normal sensing axis output of each of the first and second triaxial accelerometers.  


of an inground tool along three orthogonal axes during an inground operation that exposes the accelerometer arrangement to a mechanical shock and vibration 
environment, said accelerometer arrangement comprising: 

a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three 

and the first and second MEMS triaxial accelerometers are supported with the normal sensing axis of the first MEMS triaxial accelerometer at least generally orthogonal to the normal sensing axis of the second MEMS triaxial accelerometer;  and 

a processor configured to determine the accelerations along said three orthogonal axes of the inground tool based on a combination of sensing axis outputs from the first and second triaxial accelerometers without using normal 

Claim 2: The accelerometer arrangement of claim 1 supported within a transmitter 
that is carried by the inground tool.
Claim 3:  The accelerometer arrangement of claim 2 wherein the transmitter includes an elongation axis and wherein one sensing axis of the first triaxial accelerometer and another sensing axis of the second triaxial accelerometer are at least generally parallel to the elongation axis.
Claim 3:  The accelerometer arrangement of claim 2 wherein the transmitter defines an elongation axis and one sensing axis of the first triaxial 
accelerometer and another sensing axis of the second triaxial accelerometer are 
at least generally parallel to the elongation axis. 

Claim 4:  The accelerometer arrangement of claim 2 wherein at least one in-plane sensing axis of the first and second triaxial accelerometers is arranged for sensing a pitch orientation of the transmitter.
Claim 5: The accelerometer arrangement of claim 2 wherein at least one in-plane sensing axis of the first and second triaxial MEMS accelerometers is arranged for sensing a pitch orientation of the transmitter.
Claim 5:  The accelerometer arrangement of claim 2 wherein the pair of in-plane sensing axes of one of the first and 



Note: The subject matter of claim 1 of US 9,983,227 states that the first and second accelerometers are supported; therefore, it is inherent that a support structure is present in order to support the first and second accelerometers as stated in claim 1 of 16745317. 
The preamble of claim 1 of the application 16/745,317 is broader than the preamble of claim 1 of the US Patent 9,983,227.

Claims 1, 6-8, and 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 7-11 of U.S. Patent No. 10,551,409. Although the claims at issue are not identical, they are not patentably distinct from each other because eventhough the claims of the instant application are not identical to the claims of US 10,551,409, the claims of the instant application is not patentably distinct from the claims of US 10,551,409 because claims 1, 6-8, and 10-13 would have been obvious over claims 1-4 and 7-11 of U.S. Patent No. 10,551,409.

16/745317
US 10,551,409
Claim 1: An accelerometer arrangement for determining accelerations along three orthogonal axes during an operation that 

 a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three orthogonally arranged accelerometer sensing axes including a pair of in-plane sensing axes and a normal sensing axis with the normal sensing axis having a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes; 


a support structure for supporting the first and second triaxial accelerometers such that the normal sensing axis of the first triaxial accelerometer is at least generally orthogonal to the normal sensing axis of the second triaxial accelerometer; and 

a processor for determining the accelerations along said three orthogonal axes based on a combination of sensing axis outputs from the first and second triaxial accelerometers without using the normal sensing axis output of each of the first and second triaxial accelerometers.


exposes the accelerometer arrangement to a mechanical shock and vibration 
environment, said accelerometer arrangement comprising: 

a first MEMS triaxial accelerometer and a second MEMS triaxial accelerometer, each of which includes a set of three orthogonally arranged accelerometer sensing axes including a pair of in-plane sensing axes and a normal sensing axis such that each normal sensing axis is subject to a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes and 

the first and second MEMS triaxial accelerometers are supported with the normal sensing axis of the first MEMS triaxial accelerometer at least generally 

and a processor configured to determine the accelerations along said three orthogonal axes of the device based on a combination of sensing axis outputs from the first and second triaxial accelerometers without using normal sensing axis outputs of each of the first and second triaxial accelerometers.

Claim 2: The accelerometer arrangement of claim 1 further comprising: a first printed circuit board that supports the first triaxial accelerometer; and a second printed circuit board that supports the second triaxial accelerometer.
Claim 7:  The accelerometer arrangement of claim 6 wherein the second printed circuit board is supported by the first 




Claim 4:  The accelerometer arrangement of claim 1 wherein said processor is configured to select the combination of sensing axis outputs based on a priority table.

Claim 7:  The accelerometer arrangement of claim 4 wherein the processor is configured to detect a failure of one or more sensing axes in the combination and, responsive thereto, loop through the priority table to find a usable combination of sensing axes from the set of sensing axis combinations.
Claim 10: The accelerometer arrangement of claim 8 wherein said processor is configured to loop through the priority table a plurality of times.
Claim 8: The accelerometer arrangement of claim 7 wherein said processor is configured to loop through the priority table a plurality of times.
Claim 11: The accelerometer arrangement of claim 10 wherein said 


Claim 10: The accelerometer arrangement of claim 7 wherein the aforerecited combination of sensing axis outputs is identified as a failed combination and the failed combination is re-tested as part of looping through the priority table to find the usable combination.
Claim 13: The accelerometer arrangement of claim 12 wherein said processor is configured to place the failed combination back into service responsive to detecting that the failed combination has become functional.
Claim 11:  The accelerometer arrangement of claim 10 wherein said processor is configured to place the failed combination back into service responsive to detecting that the failed combination has become functional.


Note: The subject matter of claim 1 of US 10,551,409 states that the first and second accelerometers are supported; therefore, it is inherent that a support structure is present in order to support the first and second accelerometers as stated in claim 1 of 16/745,317. 


Allowable Subject Matter
Claims 1-8 and 10-14 would be allowable if rewritten or amended to overcome the Double Patenting rejections set forth in this Office action.

Regarding claim 1, Watson (US 4,601,206) teaches an accelerometer arrangement (Figure 1) for determining accelerations along three orthogonal axes (Abstract;), said accelerometer arrangement (Figure 1) comprising: a first MEMS triaxial accelerometer (15x, 15y and 15z; Figure 1) and a second MEMS triaxial accelerometer (15’z, 15’y and 15’x; Figure 1), each of which includes a set of three orthogonally arranged accelerometer sensing axes (x, y and z; See Figure 1) including a pair of in-plane sensing axes (x and y axis for 15x, 15y and 15z; z and y axis for 15’z, 15’y and 15’x; See Figure 1) and a normal sensing axis (z axis for 15x, 15y and 15z; x axis for 15’z, 15’y and 15’x; Figure 1); a support structure (10; Figure 1) for supporting the first and second triaxial accelerometers (See Figure 1) such that the normal sensing axis (z axis for 15x, 15y and 15z) of the first triaxial accelerometer (15x, 15y and 15z) is at least generally orthogonal (See Figure 1) to the normal sensing axis (x axis for 15’z, 15’y and 15’x; Figure 1) of the second triaxial accelerometer (15’z, 15’y and 15’x; Figure 1); and a processor (17 of accelerometer systems Ax, Ay and Az; Figure 2; Column 3, Lines 62-66 and Column 4, Lines 4-12) for determining the accelerations along said three orthogonal axes (Column 3, Lines 62-66 and Column 4, Lines 4-12) based on a 

Chau et al. (US 2013/0176139; Chau) teaches determining accelerations during an operation that exposes the accelerometer arrangement to a mechanical shock and vibration environment (it is known in the art that a drill string produces an environment that that has mechanical shock and vibration; Abstract and [0042, 0052 and 0094]).
The Examiner notes that the limitations, “with the normal sensing axis having a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes” is an intended use type limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the accelerometer arrangement of Watson is capable of the normal sensing axis being subjected to a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2114.
In claim 1, the specific limitations of "without using normal sensing axis outputs of each of the first and second triaxial accelerometers" in combination with the 
Claims 2-8 and 10-13 would also be allowable once the Double Patenting rejection presented above is overcome.

Regarding claim 14, Watson (US 4,601,206) teaches a method for determining accelerations along three orthogonal axes (Abstract; Column 3, Lines 62-66 and Column 4, Lines 4-12), said method comprising: supporting (See Figure 1) a first MEMS triaxial accelerometer (15x, 15y and 15z; Figure 1) and a second MEMS triaxial accelerometer (15’z, 15’y and 15’x; Figure 1), each of which includes a set of three orthogonally arranged accelerometer sensing axes (x, y and z; See Figure 1) including a pair of in-plane sensing axes (x and y axis for 15x, 15y and 15z; z and y axis for 15’z, 15’y and 15’x; See Figure 1) and a normal sensing axis (z axis for 15x, 15y and 15z; x axis for 15’z, 15’y and 15’x; Figure 1); to arrange the normal sensing axis (z axis for 15x, 15y and 15z) of the first triaxial accelerometer (15x, 15y and 15z) at least generally orthogonal (See Figure 1) to the normal sensing axis (x axis for 15’z, 15’y and 15’x; Figure 1) of the second triaxial accelerometer (15’z, 15’y and 15’x; Figure 1); determining the accelerations along said three orthogonal axes (Column 3, Lines 62-66 and Column 4, Lines 4-12) based on a combination of sensing axis outputs from the first and second triaxial accelerometers (summing amplifiers of accelerometer systems Ax, Ay and Az use the outputs of accelerometers 15x, 15y and 15z and 15’z, 15’y and 
Chau et al. (US 2013/0176139; Chau) teaches determining accelerations during an operation that exposes an accelerometer arrangement (520; Figure 6) to a mechanical shock and vibration environment (it is known in the art that a drill string produces an environment that that has mechanical shock and vibration; Abstract and [0052]).
The Examiner notes that the limitations, “with the normal sensing axis having a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes” is an intended use type limitation. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the accelerometer arrangement of Watson is capable of the normal sensing axis being subjected to a higher rate of failure responsive to mechanical shock and vibration than the in-plane sensing axes. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458, 459 (CCPA 1963). See MPEP 2114.

In claim 18, the specific limitations of "without using normal sensing axis outputs of each of the first and second triaxial accelerometers" in combination with the remaining limitations as claimed are neither anticipated nor made obvious over the prior art made of record.

Claim 9 is objected to as being dependent upon a rejected base claim and would be allowable once the Double Patenting rejection presented above is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY W MEGNA FUENTES whose telephone number is (571)272-6456.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 5712722375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANTHONY W MEGNA FUENTES/Examiner, Art Unit 2856